Exhibit 10.3

 

AMENDED AND RESTATED NONCOMPETITION AGREEMENT

 

THIS AMENDED AND RESTATED NONCOMPETITION AGREEMENT (this “Agreement”) is entered
into as of June 29, 2010 by and between U-STORE-IT TRUST, a Maryland real estate
investment trust (the “Company”), and Dean Jernigan (the “Executive”).

 

WHEREAS, the Company and the Executive entered into a Noncompetition Agreement
dated April 24, 2006 (the “Prior Noncompetition Agreement”) which is superseded
by this Agreement; and

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company and the Executive are entering into an Amended and Restated Executive
Employment Agreement dated as of the date hereof, pursuant to which, among other
things, the Company has agreed to employ the Executive, and the Executive has
agreed to be employed by the Company, in accordance with the terms thereof (the
“Employment Agreement”); and

 

WHEREAS, the Company and the Executive agree that the Executive will not engage
in competition with the Company and will refrain from taking certain other
actions pursuant to the terms and conditions hereof in an effort to protect the
Company’s legitimate business interests and goodwill and for other business
purposes.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto agree as follows:

 

1.                                       Noncompetition.  The Executive agrees
with the Company that for the longer of (i) the five-year period beginning on
the date of this Agreement or (ii) the period during which the Executive is
employed by, or serving as an officer or trustee or director of, the Company,
U-Store-It, L.P., a Delaware limited partnership of which the Company is the
general partner, or any of their direct or indirect subsidiaries (collectively,
the “REIT”), and for one year thereafter (the “Restricted Period”), the
Executive will not, (a) directly or indirectly, engage in any business involving
self-storage facility development, construction, acquisition or operation (“Self
Storage Business”), whether such business is conducted by the Executive
individually or as a principal, partner, member, stockholder, director, trustee,
officer, employee or independent contractor of any Person (as defined below) or
(b) own any interests in any self-storage facilities, in each case in the United
States of America; provided, however, that this Section 1 shall not be deemed to
prohibit the direct or indirect ownership by the Executive of up to five percent
of the outstanding equity interests of any public company.  For purposes of this
Agreement, “Person” means any individual, firm, corporation, partnership,
company, limited liability company, trust, joint venture, association or other
entity.

 

2.                                       Nonsolicitation. The Executive agrees
with the Company that for the longer of (i) the five-year period beginning on
the date of this Agreement or (ii) the period

 

--------------------------------------------------------------------------------


 

during which the Executive is employed by, or serving as an officer or trustee
or director of, the REIT, and for two years thereafter, such Executive will not
(a) directly or indirectly solicit, induce or encourage any employee or
independent contractor to terminate their employment with the REIT or to cease
rendering services to the REIT, and the Executive shall not initiate discussions
with any such Person for any such purpose or authorize or knowingly cooperate
with the taking of any such actions by any other Person, or (b) hire (on behalf
of the Executive or any other person or entity) any employee or independent
contractor who has left the employment or other service of the REIT (or any
predecessor thereof) within one year of the termination of such employee’s or
independent contractor’s employment or other service with the REIT.

 

3.                                       Reasonable and Necessary Restrictions. 
The Executive acknowledges that the restrictions, prohibitions and other
provisions hereof, including, without limitation, the Restricted Period set
forth in Section 1 and the restrictions set forth in Section 2, are reasonable,
fair and equitable in terms of duration, scope and geographic area, are
necessary to protect the legitimate business interests of the REIT, and are a
material inducement to the Company to enter into this Agreement and the
Employment Agreement.

 

4.                                       Specific Performance.  The Executive
acknowledges that the obligations undertaken by such Executive pursuant to this
Agreement are unique and that the Company likely will have no adequate remedy at
law if the Executive shall fail to perform any of such Executive’s obligations
hereunder, and the Executive therefore confirms that the Company’s right to
specific performance of the terms of this Agreement is essential to protect the
rights and interests of the Company.  Accordingly, in addition to any other
remedies that the Company may have at law or in equity, the Company shall have
the right to have all obligations, covenants, agreements and other provisions of
this Agreement specifically performed by the Executive, and the Company shall
have the right to obtain preliminary and permanent injunctive relief to secure
specific performance and to prevent a breach or contemplated breach of this
Agreement by the Executive.  Further, the Executive agrees to indemnify and hold
harmless the Company from and against any reasonable costs and expenses incurred
by the Company as a result of any breach of this Agreement by such Executive,
and in enforcing and preserving the Company’s rights under this Agreement,
including, without limitation, the Company’s reasonable attorneys’ fees.  The
Executive hereby acknowledges and agrees that the Company shall not be required
to post bond as a condition to obtaining or exercising such remedies, and the
Executive hereby waives any such requirement or condition.  If the Executive is
the prevailing party in any action in which the Company seeks to enforce its
rights under this Agreement, the Company agrees to indemnify and hold harmless
the Executive from and against any reasonable costs and expenses incurred by the
Executive as a result of such action, including, without limitation, the
Executive’s reasonable attorneys’ fees.

 

5.                                       Miscellaneous Provisions.

 

5.1                                 Assignment; Binding Effect.  This Agreement
may not be assigned by the Executive, but may be assigned by the Company to any
successor to its business and will inure to the benefit of and be binding upon
any such successor.  Subject to the foregoing provisions restricting assignment,
all covenants and agreements in this

 

2

--------------------------------------------------------------------------------


 

Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors, assigns, heirs, and personal
representatives.

 

5.2                                 Entire Agreement.  This Agreement, together
with the Employment Agreement, constitutes the entire agreement between the
parties hereto with respect to the matters set forth herein and supersedes and
renders of no force and effect all prior oral or written agreements, commitments
and understandings among the parties with respect to the matters set forth
herein.  This Section 5.2 shall not be used to limit or restrict the rights or
remedies, whether express or implied, of any noncompetition or nonsolicitation
policies of the REIT applicable to the Executive.

 

5.3                                 Amendment.  Except as otherwise expressly
provided in this Agreement, no amendment, modification or discharge of this
Agreement shall be valid or binding unless set forth in writing and duly
executed by each of the parties hereto.

 

5.4                                 Waivers.  No waiver by a party hereto shall
be effective unless made in a written instrument duly executed by the party
against whom such waiver is sought to be enforced, and only to the extent set
forth in such instrument.  Neither the waiver by either of the parties hereto of
a breach or a default under any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege hereunder
shall thereafter be construed as a waiver of any subsequent breach or default of
a similar nature, or as a waiver of any such provisions, rights or privileges
hereunder.

 

5.5                                 Severability.  If fulfillment of any
provision of this Agreement, at the time such fulfillment shall be due, shall
transcend the limit of validity prescribed by law, then the obligation to be
fulfilled shall be reduced to the limit of such validity; and if any clause or
provision contained in this Agreement operates or would operate to invalidate
this Agreement, in whole or in part, then such clause or provision only shall be
held ineffective, as though not herein contained, and the remainder of this
Agreement shall remain operative and in full force and effect. Notwithstanding
the foregoing, in the event that the restrictions against engaging in
competitive activity contained in this Agreement shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great a period of time or over too great a geographical area or by
reason of their being too extensive or unreasonable in any other respect, the
Agreement shall be interpreted to extend only over the maximum period of time
for which it may be enforceable and over the maximum geographical area as to
which it may be enforceable and to the maximum extent in all other respects as
to which it may be enforceable, all as determined by such court in such action
and the court may limit the application of any other provision or covenant, or
modify any such term, provision or covenant and proceed to enforce this
Agreement as so limited or modified.  To the extent necessary, the parties shall
revise the Agreement and enter into an appropriate amendment to the extent
necessary to implement any of the foregoing.

 

5.6                                 Governing Law; Jurisdiction.  This
Agreement, the rights and obligations of the parties hereto, and any claims or
disputes relating thereto, shall be governed by and construed in accordance with
the laws of the State of Maryland, but not including the choice-of-law
rules thereof.

 

3

--------------------------------------------------------------------------------


 

5.7                                 Headings.  Section and subsection headings
contained in this Agreement are inserted for convenience of reference only,
shall not be deemed to be a part of this Agreement for any purpose, and shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof.

 

5.8                                 Executive’s Acknowledgement. The Executive
acknowledges (i) that he has had the opportunity to consult with independent
counsel of his own choice concerning this Agreement, and (ii) that he has read
and understands this Agreement, is fully aware of its legal effect, and has
entered into it freely based on his own judgment.

 

5.9                                 Notices.  All notices, requests, demands,
and other communications hereunder shall be in writing and shall be deemed to
have been delivered (i) when physically received by personal delivery (which
shall include the confirmed receipt of a telecopied facsimile transmission), or
(ii) three business days after being deposited in the United States certified or
registered mail, return receipt requested, postage prepaid or (iii) one business
day after being deposited with a nationally known commercial courier service
providing next day delivery service (such as Federal Express), to the following
addresses:

 

(i)                                 if to the Executive, to the address set
forth in the records of the Company; and

 

(ii)                              if to the Company,

 

U-Store-It Trust
460 E. Swedesford Road, Suite 3000
Wayne, PA  19087
Attn:  c/o Chair, Compensation Committee
Facsimile:  (610) 293-5720

 

with a copy to:

 

U-Store-It Trust
460 E. Swedesford Road, Suite 3000
Wayne, PA  19087

Attn:  Jeffrey Foster, Chief Legal Officer

Facsimile No.: (610) 293-5720

 

4

--------------------------------------------------------------------------------


 

5.10                           Execution in Counterparts.  To facilitate
execution, this Agreement may be executed in as many counterparts as may be
required.  It shall not be necessary that the signature of or on behalf of each
party appears on each counterpart, but it shall be sufficient that the signature
of or on behalf of each party appears on one or more of the counterparts.  All
counterparts shall collectively constitute a single agreement.

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Agreement, or caused this Agreement to be duly executed on its behalf, as of the
date first set forth above.

 

 

THE EXECUTIVE:

 

 

 

/s/ Dean Jernigan

 

Dean Jernigan

 

 

 

 

 

THE COMPANY:

 

 

 

U-STORE-IT TRUST

 

 

 

By:

/s/ Daniel B. Hurwitz

 

Name:

Daniel B. Hurwitz

 

Title:

Chairman, Compensation Committee

 

5

--------------------------------------------------------------------------------